COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                 '
 STEPHANIE FERNANDEZ,                                          No. 08-12-00164-CV
                                                 '
                        Appellant,                                  Appeal from
                                                 '
 v.                                                             65th District Court
                                                 '
 TEXAS DEPARTMENT OF FAMILY                                  of El Paso County, Texas
                                                 '
 AND PROTECTIVE SERVICES,
                                                 '             (TC # 2010CM5403)
                        Appellee.


                                 MEMORANDUM OPINION

        This appeal is before the Court on its own motion for determination of whether it should

be dismissed for want of prosecution. Finding that Appellant has not filed a brief or a motion for

extension of time, we dismiss the appeal.

        Appellant failed to file her brief on the due date. On June 14, 2012, the Clerk of the

Court sent the parties a notice that Appellant had not filed her brief or motion for extension of

time.   Further, the notice advised the parties of the Court’s intent to dismiss for want of

prosecution unless one of the parties responded showing grounds to continue the appeal. No

response has been received as of this date.

        This Court possesses the authority to dismiss an appeal for want of prosecution when the

appellant has failed to file her brief in the time prescribed, and gives no reasonable explanation

for such failure. TEX.R.APP.P. 38.8(a)(1); Elizondo v. City of San Antonio, 975 S.W.2d 61, 63

(Tex.App.--San Antonio 1998, no pet.). Because Appellant failed to file her brief and has not

responded to our inquiry, we dismiss the appeal for want of prosecution pursuant to

TEX.R.APP.P. 38.8(a)(1), 42.3(b), and 42.3(c).
July 31, 2012                        ________________________________________________
                                     ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rivera, and Antcliff, JJ.




                                                  -2-